DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 March 2022 has been entered.

Status of Claims
Claims 1-11, 13-23, and 25 are pending and under consideration for patentability; claims 1 and 14 have been amended; and claims 12 and 24 have been cancelled. 

Response to Arguments
Applicant’s arguments dated 08 March 2022 have been fully considered, but they are not persuasive or moot in view of the new grounds of rejection necessitated by Applicant’s amendments to the claims.
Applicant has amended the independent claims to further recite wherein the contact surface of the electrodes contacts the neck adjacent to, or near, an external jugular vein.  Applicant argues that none of the previously cited references disclose this limitation.  The Examiner has introduced a different Huston reference (US 2009/0143831 A1) and addressed the amended limitations in the updated text below. 
Applicant argues that Palermo does not describe positioning a contact surface of a housing in contact with an outer skin surface of a neck adjacent to, or near, an external jugular vein (pp. 7-8 of the Arguments).  Applicant continues that “even the electrodes of Palermo that are arguably near the "neck" of the patient are clearly located at the back of the neck in order to stimulate the spinal muscles…on the opposite side of the neck as the internal [sic] jugular vein” (p. 8 of the Arguments).  The Examiner respectfully submits that, using a different Huston reference (US 2009/0143831 A1) as a guide, the skilled artisan would be motivated to alter the exact placement of Palermo’s electrodes such that they provided transcutaneous stimulation of the vagus nerve by placing a contact surface of an electrode adjacent to, or near, an external jugular vein.  The Examiner respectfully directs Applicant to the updated text below for a more thorough description of the prior art.  
Applicant argues that “Nicolelis mentions in one paragraph that the vagus nerve may be stimulated either minimally invasively or through non-invasive stimulation,” but “does not describe how the vagus nerve would be stimulated non-invasively” (p. 8 of the Arguments).  Although the Examiner respectfully disagrees and submits that the non-invasive stimulators described by Nicolelis could be used to stimulate the vagus nerve non-invasively, the Examiner respectfully directs Applicant to the teachings of the new Huston reference, which directly describes “transcutaneous stimulation of the vagus nerve,” including that the stimulation may be “transdermal” (Huston, [0016]).
Applicant disagrees that the combination of the Palermo reference and the previously-cited Huston reference suggests the limitation of transmitting one or more electrical impulses transcutaneously through the outer skin surface of the neck of the patient at or near a vagus nerve (pp. 9-10 of the Arguments).  Applicant continues that “simply because Palermo discloses that some selected nerves in the body may be stimulated transcutaneously,” this “does not suggest that all nerves within the body may be stimulated transcutaneously” (pp. 9-10 of the Arguments, emphasis removed for clarity).  Applicant concludes that, since the vagus nerve is not superficial and cannot be accessed easily or with standard stimulation parameters, this is why Huston and other references describe stimulating the vagus nerve with an implantable stimulator.  Although the Examiner respectfully disagrees for at least the reasons described in the previous Office Action (please see the Office Action dated 14 January 2022, pp. 5-6), the Examiner has introduced herein a different Huston reference (US 2009/0143831 A1), which directly states that, “in some variations, the stimulation is transcutaneous stimulation of the vagus nerve” ([0016]).  The Examiner respectfully submits that an obvious combination of Palermo and this Huston reference suggests the claimed subject matter.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-11, 14, and 16-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Palermo et al. (US 2008/0208287 A1) in view of Huston et al. (US 2009/0143831 A1). 
Regarding claims 1 and 14, Palermo describes a device for treating Parkinson’s disease ([0079], [0143]), the device comprising one or more electrodes having a contact surface configured for contacting an outer skin surface of a neck of patient ([0134]), and a power source coupled to the electrodes ([0135]), wherein the power source is configured to generate one or more electrical impulses and to transmit the electrical impulses to the electrodes ([0135], for example via output connector 114 and cable 118) and transcutaneously through the outer skin surface of the neck of the patient at or near a target nerve ([0130] describes the use of a transcranial stimulation device; [0073] - [0074] describe wherein “electrical stimulation” includes nerve activation/stimulation and wherein transcutaneous electrical nerve stimulation may be used to carry out the described methods), wherein the one or more electrical impulses is sufficient to modulate the target nerve ([0130], [0135] describes “generating a series of electrical pulses in accordance with a procedure for treating a neurological disorder”) and treat one or more symptoms of the Parkinson’s disease ([0143] describes an embodiment suited for treating Parkinson’s disease; [0086] describes wherein “treatment…includes preventing, ameliorating, suppressing, or alleviating one or more of the symptoms of the neurological disorder”). 
Regarding claims 1 and 14, Palermo does not explicitly disclose contacting the outer skin surface of the neck “adjacent to, or near, an external jugular vein” and transmitting the electrical impulses to the electrodes transcutaneously “at or near a vagus nerve” such that the electrical impulses modulate the vagus nerve.  The Examiner respectfully submits that Palermo is directed towards providing therapies for treating neurological conditions associated with increased inflammation ([0079]).  Similarly, Huston is also directed at providing therapies for treating inflammatory conditions which may be neurological in nature ([0021]: Alzheimer’s Disease, multiple sclerosis, neuritis, neuralgia, etc).  Therefore, the Examiner respectfully submits that Palermo and Huston are in a similar field of endeavor.  Huston further describes transmitting electrical impulses transcutaneously at or near a vagus nerve such that the electrical impulses modulate the vagus nerve ([0016]: “In some variations, the stimulation is transcutaneous stimulation of the vagus nerve.  For example, the stimulation may be transdermal”; [0048], a signal controller can provide periodic modulation of vagal activity).  As Palermo and Huston are in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate transcutaneous modulation of the vagus nerve, as described by Huston, when using a device for treating Parkinson’s disease, as described by Palermo, as doing so allows the resulting system to non-invasively treat a patient by modulating a key nerve (the vagus nerve) known to have beneficial effects on inflammation (for example, please see Huston, [0013] and [0071]).  
Specifically regarding the limitation that the electrodes contact the neck “adjacent to, or near, an external jugular vein,” the Examiner respectfully directs Applicant to the figure below, taken from UpToDate (https://www.uptodate.com/contents/image?imageKey=SURG%2F58086&topicKey=SURG%2F15033&source=see_link).  The figure is an anterior view of the neck showing the relative positions of the external jugular vein and the vagus nerve, specifically the left vagus nerve (on the right side of the figure).  In the figure, it can be seen that the external jugular vein appears more superficial compared to the left vagus nerve.  The Examiner respectfully submits that, when a transcutaneous stimulator is positioned in order to provide stimulation to the vagus nerve, for example by positioning the electrodes of the stimulator on the surface of neck on the right side of the figure below, the electrodes themselves would be “adjacent to, or near, an external jugular vein.”  Even if it can be argued that the portion of the neck where the electrodes are positioned would not be “adjacent to” the external jugular vein, it would nonetheless be “near” the external jugular vein.  Therefore, the Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to position the contact surface of the electrodes on the outer skin surface of the neck “adjacent to, or near, an external jugular vein,” as doing so advantageously allows the electrodes to provide transcutaneous stimulation to the vagus nerve, in line with what is described by the Huston reference.  


Regarding claim 2, Palermo further describes a housing (figure 1B, housing of electronic control unit 112), wherein the power source is housed within the housing and the electrodes are coupled to the housing ([0130], [0132]). 
Regarding claims 4 and 16, Palermo further describes wherein the one or more electrical impulses is sufficient to modulate activity of the target nerve ([0073] - [0074]) to inhibit inflammation in the patient ([0079] describes that the neurological disorder to be treated refers to inflammation and inflammatory myopathies, [0086] describes wherein treatment includes “preventing, ameliorating, suppressing, or alleviating” a symptom of the neurological disorder; the Examiner respectfully submits that “preventing, ameliorating, suppressing, or alleviating” are analogous to “inhibit[ing]”), and Huston further describes targeting the vagus nerve ([0013], [0016]).  Huston also describes wherein the vagus nerve may be modulated to inhibit inflammation in the patient ([0013]).  
Regarding claims 5 and 17, Palermo further describes a signal generator coupled to the power source ([0018] describes the use of “pulse or wave generators”), wherein the signal generator generates the one or more electrical impulses ([0018]), wherein the one or more electrical pulses comprises bursts of pulses (figures 2F-2H, for example), wherein each burst has a frequency of about 5 Hz to about 100 Hz ([0021]: “wherein the individual electrical pulses are generated at a frequency of between 4 Hz and 200 Hz to selectively generate the relative selective production neurotransmitters and modulators”).  Regarding claim 5, Palermo does not explicitly disclose “2 to 20 pulses within each burst.”  The embodiments provided by Palermo include a number of pulses within each burst (figures 2F-2H), though it is not immediately discernable exactly how many pulses are within each burst.  Palermo does, however, describe wherein the stimulation therapy can be varied as necessary in order to best treat the underlying condition ([0124] gives one example of this when stating “preferably, the different burst frequencies are selected so as to selectively generate the production of endorphin, dynorphin, and enkephalin/serotonin during each of the respective sequences, which is believed to have beneficial effects in the treatment of the neurological disorders of the present invention”).  Therefore, the Examiner respectfully submits that Palermo recognizes this parameter as a result-effective variable which achieves a recognized result.  As such, the Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art at the time the invention was made to adjust the number of pulses within each burst, for example arriving at a range of 2 to 20 pulses per burst, as doing so would be a matter of optimizing the prior art conditions through routine experimentation in order to optimize patient treatment (please see MPEP 2144.05).  Making such modifications also advantageously allows the resulting treatment to be tailored to a specific patient, a specific disorder, and/or a specific part of the body.   
Regarding claims 6 and 18, Palermo further describes wherein each burst of pulses comprises a burst period and a constant period (figures 2F-2H), wherein each burst period and constant period together have a combined frequency from about 15 Hz to about 50 Hz (figures 2F-2H and their corresponding descriptions in [0125] - [0127]), and wherein the pulses alternate between a positive voltage and a negative voltage within each of the burst periods ([0098]).
Regarding claims 7 and 19, although Palermo does not explicitly disclose “wherein each pulse has a duration of about 20 to about 1000 microseconds,” Palermo does provide an embodiment which includes a pulse duration range of 30 microseconds to 400 microseconds ([0102]), and Palermo describes multiple ranges for the duration of the individual pulses (for example, 50-70 microseconds in [0170], [0183], [0196]; 200 microseconds in [0395], [0415]; 50-200 microseconds in [0465], [0496]; 50-100 microseconds in [0479], [0528]).  Palermo further describes an overall range of 0.5 microseconds to 10 minutes (claim 86), and an even larger range of 0.5 microseconds to 60 minutes ([0146]).  Based on these embodiments, the Examiner respectfully submits that Palermo recognizes this parameter as a result-effective variable which achieves a recognized result.  As such, the Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art at the time the invention was made to adjust the pulse duration to a range of 20 to 1000 microseconds, as doing so would be a matter of optimizing the prior art conditions through routine experimentation in order to optimize patient treatment (please see MPEP 2144.05).  Making such modifications also advantageously allows the resulting treatment to be tailored to a specific patient, a specific disorder, and/or a specific part of the body. 
Regarding claims 8 and 20, Palermo further describes wherein the pulses are not generated by the signal generator during the constant periods (figures 2F-2H). 
Regarding claims 9 and 21, Huston further describes wherein the one or more electrical impulses is sufficient to inhibit release of a pro-inflammatory cytokine ([0008], [0012]). 
Regarding claims 10 and 22, Huston further describes wherein the pro-inflammatory cytokine is a tumor necrosis factor ([0005]).
Regarding claims 11 and 23, Huston further describes wherein the one or more electrical impulses is sufficient to enhance an anti-inflammatory competence of a cytokine in the patient ([0014]). 

Claims 3 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Palermo in view of Huston, further in view of DiUbaldi et al. (US 2009/0132018 A1). 
Regarding claim 3, Palermo in view of Huston suggests the device of claim 2, but neither Palermo nor Huston explicitly disclose wherein the one or more electrodes are housed within the housing.  Palermo does, however, describe that “a variety of different transcranial direct current electrical stimulation devices may be used and/or adapted for use in accordance with the present invention” ([0136]), including those “which are generally available in the industry” ([0136]).  DiUbaldi also describes patient treatment devices comprising electrodes configured to transcutaneously stimulate target nerves ([0010], [0027]), including wherein one or more electrodes are housed within a housing (figure 5, [0063]).  As DiUbaldi is also directed towards using transcutaneous electrical stimulation for patient treatment and is in a similar field of endeavor, the Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art at the time the invention was made to configure the electrodes such that they were housed within the housing, as described by DiUbaldi, when using the device described by Palermo and Huston, as doing so advantageously allows for a more compact device for easier positioning and manipulation on a patient’s skin surface. 
Regarding claim 15, Palermo in view of Huston suggests the method of claim 14, including wherein the one or more electrical impulses are generated within a housing and transmitted to the one or more electrodes (Palermo: figure 1B; [0130], [0132).  Neither Palermo nor Huston explicitly disclose wherein the one or more electrodes are housed within the housing.  Palermo does, however, describe that “a variety of different transcranial direct current electrical stimulation devices may be used and/or adapted for use in accordance with the present invention” ([0136]), including those “which are generally available in the industry” ([0136]).  DiUbaldi also describes patient treatment devices comprising electrodes configured to transcutaneously stimulate target nerves ([0010], [0027]), including wherein one or more electrodes are housed within a housing (figure 5, [0063]).  As DiUbaldi is also directed towards using transcutaneous electrical stimulation for patient treatment and is in a similar field of endeavor, the Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art at the time the invention was made to configure the electrodes such that they were housed within the housing, as described by DiUbaldi, when using the device described by Palermo and Huston, as doing so advantageously allows for a more compact device for easier positioning and manipulation on a patient’s skin surface. 

Claims 13 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Palermo in view of Huston, further in view of Lozano et al. (US 2007/0067002).  
Regarding claims 13 and 25, Palermo in view of Huston suggests the device of claim 1 and the method of claim 14, but neither Palermo nor Huston explicitly disclose wherein the one or more electrical impulses are sufficient to increase levels of at least one neurotrophic factor in a brain of the patient.  Lozano also describes a device for treating Parkinson’s disease ([0005]), including the use of electrical impulses sufficient to increase levels of at least one neurotrophic factor in a brain of the patient ([0014] - [0015]).  As Lozano is also directed towards treating Parkinson’s disease and is in a similar field of endeavor, the Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate the property of targeting brain neurotrophic factors, as described by Lozano, when using the device described by Palermo and Huston, as doing so advantageously allows the resulting device to target the specific factors and receptors necessary for enhanced treatment of Parkinson’s disease. 

Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno, can be reached by telephone at 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/Ankit D Tejani/
Primary Examiner, Art Unit 3792